Citation Nr: 1331954	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  13-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service connected diabetes mellitus with hypertension and erectile dysfunction, currently rated as 20 percent disabling, for accrued benefits purposes. 

2.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity, for accrued benefits purposes. 
 
3.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity, for accrued benefits purposes. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes. 



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from January 1967 to January 1969.  The Veteran died on July [redacted], 2011 and the appellant is his surviving spouse.  The appellant was substituted for the Veteran in this matter in November 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In an April 2011 Statement in Support of Claim, the Veteran's daughter alleged that the symptoms of the service-connected disabilities warranted increased ratings and that the Veteran was unable to work.  Therefore, the Board finds that the Veteran raised the issue of entitlement to TDIU as a part of his claim for an increased rating.  This issue is considered part and parcel of the Veteran's claim for an increased rating for diabetes mellitus.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence.  

The issues of entitlement to initial ratings in excess of 10 percent for diabetic peripheral neuropathy of the right and left lower extremities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran had Type II diabetes mellitus which required insulin, a restricted diet, and regulation of activities.  

2.  The diabetes mellitus did not manifest with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  Hypertension was controlled by medication and there was not a history of diastolic pressure readings of 100 or more, nor was systolic blood pressure predominantly 160 or more; hypertension is thus a noncompensable complication of the service-connected diabetes mellitus. 

4.  Erectile dysfunction was not manifested by penile deformity with loss of erectile power and thus it is a noncompensable complication of the service-connected diabetes mellitus.

5.  The appellant's derivative claim for accrued benefits was filed within one year of the Veteran's death. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but not higher, for service-connected diabetes mellitus with hypertension and erectile dysfunction, have been met.  38 U.S.C.A. §1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.1000, 4.119, Diagnostic Code (DC) 7913 (2013).  

2.  The criteria for a separate compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.104, DC 7101 (2013).

3.  The criteria for a separate compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, DC 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the record shows that the Veteran was sent a VCAA letter in June 2010 which informed him of the information and evidence required to support a claim for an increased rating and the allocation of responsibilities between himself and the VA.  He was also informed as to how ratings and effective dates are assigned.  

The Veteran was also afforded a VA examination (VAX) in July 2010.  This examination was adequate for rating purposes.  Although the examiner did not review the case file, he noted the Veteran's medical history, his current symptoms, and conducted a physical examination.  Accordingly, the Board is able to render an informed determination.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran and appellant.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of the claim.

II.  Substitution

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c), 3.152(b).

Here, the Veteran died in July 2011-shortly after he filed his April 2011 NOD - and in August 2011 his surviving spouse filed her application for Dependency and Indemnity Compensation (DIC), including for cause of death.  In a November 2011 rating decision, the RO granted the claim for service for cause of death.  In November 2012, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.  

III.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Increased Rating for Diabetes Mellitus

Diabetes mellitus is rated under DC 7913.  A 20 percent evaluation is assigned for diabetes mellitus requiring insulin, and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, DC 7913, Note 1.

Here, the Veteran was afforded a VAX in July 2010 where the examiner noted that the Veteran's current treatment plan included insulin (more than once daily) and oral medication.  In the medical history section, the examiner noted that: (1) the Veteran did not experience any episodes of hypoglycemic or ketoacidosis reactions; (2) he was on a special diet; and his activities were not restricted.  He further noted no history of diabetes related hospitalizations or surgery.  However, in the diagnosis section the examiner noted that the Veteran's "Insulin-dependent DM II precludes heavy exertion, as hypoglycemia may occur."  

Pursuant to DC 7913, regulation of activities requires avoidance of strenuous occupational and recreational activities.  Here, although the examiner noted the Veteran's report that his activities were not regulated, the examiner indicated in the opinion that the Veteran should not engage in activities that require heavy exertion so as to avoid hypoglycemia.  This statement thus indicates that the Veteran should avoid strenuous occupational and recreational activities.  Since the Veteran's diabetes mellitus required insulin, a special diet and a regulation of activities, the Board finds that his symptoms meet the criteria for a 40 percent rating.  See Comacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (holding that in order for a claimant to be entitled to a 40 percent disability rating under Diagnostic Code 7913, the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities).  

However, a higher evaluation is not warranted as the evidence does not show that the Veteran also had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Accordingly, an evaluation in excess of 40 percent is not warranted.  

As the evidence does not show that there are distinct periods of time in which the facts would indicate that different ratings are warranted, a 40 percent rating is warranted for the entire period of time that is covered by this claim.
V.  Hypertension
Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent rating is warranted for hypertension where the diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires medication for control.  A 20 percent rating is warranted where diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted where diastolic pressure is predominantly 120 or more.  The maximum 60 percent rating is warranted where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.101, DC 7101. 
At the July 2010 VAX, the Veteran's blood pressure was recorded as 148/90, 150/88; and 150/90.  The July 2010 examiner noted in the medical history that "continuous medication is required for control of hypertension."  Other blood pressure readings included the following: (1) 135/85 (June 2009 VA medical record; (2)  175/92, 158/88, 149/88, 147/84 (December 2009 VA medical records); (3) 127-173/71-104 (most 130-140/70-80s) (December 2009 VA Huntington Outpatient Record); (4) 127-147/75-95 (December 2009 VA medical record reflecting at-home readings); (5) 173/82 and 155/78 (January 2010 VA Huntington Outpatient Record; (6) 98-158/68-97, most 120-130 systolic and 70s diastolic (January 2010 VA medical record reflecting at-home readings); (7) 133-152/77-91 (most 130-145 systolic)(February 2010 VA Huntington Outpatient Record); (8) 122-148/71-92 (most 130/70s)(March 2010 VA Huntington Outpatient Record; (9) 145/85 and 125/80 (May 2010 VA medical record); (10) 139/89 (March 2010 VA medical record); (11) 151/101 and 154/97 (June 2010 VA medical record); (12) 140/80 (August 2010 VA Lexington Outpatient Record); (13) 147/89 (December 2010 VA medical record); and (14) 141/90 and 127/78 (June 2011 VA medical record).  Although in December 2009, the Veteran's blood pressure readings at home were noted to be 127-173/71-104, it was also indicated that most readings were from 130-140/70-80s.   Likewise, while the Veteran had readings of 175/92 in December 2009 and 173/82 in January 2010, the majority of the systolic pressure readings were under 160.  Therefore, the Board finds that diastolic pressure was not predominantly 100 more and systolic pressure was not predominantly 160 or more.  Additionally, the evidence shows that the Veteran's hypertension is controlled with prescribed medication.  Therefore, the evidence does not more nearly reflect the criteria for a compensable evaluation.  
VI.  Increased Rating for Erectile Dysfunction 
A compensable, 20 percent, rating is warranted where the penis has a deformity with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2013).  The regulations provide that where the criteria for a compensable rating are not met, a noncompensable rating must be assigned.  38 C.F.R. § 4.31 (2013).
In this case, the record reflects the Veteran's erectile dysfunction is manifested by loss of erectile power, but not by deformity of the penis.  Specifically, at the July 2010 VAX, the Veteran reported that his last intercourse was a year and a half prior but the examiner found that there was no intra-penile plaque or flaccid penile deformity on examination.  Therefore, the Veteran does not meet or nearly approximate the criteria for a compensable rating under Diagnostic Code 7522.  See 38 C.F.R. § 4.31.  In regard to the acknowledged loss of erectile power, the Board notes that a footnote to Diagnostic Code 7522 indicates that review for entitlement to Special Monthly Compensation (SMC) for loss of use of creative organ under § 3.350 should be taken.  However, the Veteran is already in receipt of SMC for loss of use of creative organ.
Accordingly the Board finds that Veteran's hypertension and erectile dysfunction are properly rated as part of the diabetic process, and not separately.  See Diagnostic Code 7913, Note 1.
VI.  Extraschedular Consideration  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to referral for consideration of an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.;
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected diabetes mellitus disability is inadequate.  The rating schedule contemplates required insulin use, restricted diet and regulation of activities as well as noncompensable complications of diabetes.  There is no indication that the symptoms of diabetes mellitus with hypertension and erectile dysfunction are not contemplated by the schedular criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation of 40 percent, but not higher, for service connected diabetes mellitus is granted, for accrued benefits purposes. 


REMAND

In April 2011, the Veteran submitted a notice of disagreement which, when liberally construed, also expressed dissatisfaction with the ratings assigned to the peripheral neuropathy of the lower extremities.  In that statement, the Veteran indicated that his feet "never quit hurting because of [] diabetes.  My health has declined considerably since I have been diagnosed.  I would like you to reconsider your decision."  However, the RO has not issued a statement of the case in response to the Veteran's disagreement with the initial rating for diabetic peripheral neuropathy of both lower extremities.  Therefore, the Board is required to remand the issues of entitlement to initial ratings in excess of 10 percent for diabetic peripheral neuropathy of the right and left lower extremities for the issuance of a statement of the case.  Manilcon v. West, 12 Vet. App. 238 (1999).

Moreover, as mentioned in the introduction, the evidence of record raises the matter of entitlement to TDIU.  However, this matter has not been addressed by the RO.  Therefore a remand is required to ensure the appellant receives adequate notification as to the elements necessary to substantiate this aspect of a claim for increased rating.  Moreover, as the claims for increased ratings for diabetic peripheral neuropathy of the right and left legs are being remanded, the outcome of which could possibly have bearing on whether the Veteran met the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with the claims for increased ratings for diabetic peripheral neuropathy of the right and left legs.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to what is necessary to substantiate a claim for an increased rating on the basis of a TDIU. Request that the appellant complete a TDIU claim form.  Take all necessary actions to develop the TDIU matter. 

2.  Issue a statement of the case which addresses the issues of entitlement to initial ratings in excess of 10 percent for diabetic peripheral neuropathy of the right and left lower extremities.  Inform the appellant of her appeal rights and that she must perfect a timely appeal for those issues to be considered by the Board.  

3.  In adjudicating the TDIU claim, the RO should, if the schedular criteria set forth in 38 C.F.R. § 4.16(a) are not met, refer the TDIU matter to the Director of Compensation for extraschedular consideration.  In this regard, the VA examiner in July 2010 indicated that the Veteran's diabetes mellitus precluded heavy exertion and that the Veteran was an equipment operator.  The Veteran's daughter, an LPN, also addressed the symptomatology attributable to the service-connected disabilities and indicated that her father could no longer work. 

4.  Thereafter, readjudicate the appellant's claims.  If any benefit remains denied, issue a supplemental statement of the case to the appellant and provide her with an appropriate period of time in which to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


